 

[image_001.gif]

 

 

 

MULTIPLE DISBURSEMENT TERM NOTE

New York

 

June 27, 2019 $3,127,000.00

 

BORROWER (Name): Corning Natural Gas Corporation

(Organizational Structure): Corporation

(State Law organized under): New York

(Address of residence/chief executive office): 330 West William Street, P.O. Box
58, Corning, New York 14830

 

BANK:M&T BANK, a New York banking corporation with its banking offices at One
M&T Plaza, Buffalo, NY 14203. Attention: Office of the General Counsel.

 

Definitions. The following terms shall have the indicated meanings in this Note:

 

1.“Amortization Commencement Date” shall mean the first day of the Permanent
Loan Period, which shall be October 31, 2019.

 

2.“Amortization Period” shall be ten (10) years, and shall mean the approximate
number of years, starting on the Amortization Commencement Date, needed to
result in the full repayment of the Principal Amount, if all regularly scheduled
payments are made at the required intervals over that period. The Amortization
Period may be longer than the remaining term of this loan and shall not
compromise the enforceability of the Maturity Date.

3.“Disbursement Period” shall mean the period from the date of this Note to, but
not including, the Amortization Commencement Date, during which the Bank may
advance funds to Borrower in accordance with the terms of this Note and/or a
Loan Agreement, if applicable.

4.“First Installment Payment Date” shall mean the first Payment Due Date
following the Amortization Commencement Date.

5.“Loan Agreement” shall mean any supplementary agreement, if any, between
Borrower and the Bank dated on or about the date hereof and/or in connection
herewith, providing for the disbursement of funds under this Note, as the same
may be amended, modified or replaced from time to time.

6.“Maturity Date” shall mean the Payment Due Date in the 120th month following
the Amortization Commencement Date.

7.“New York Business Day” shall mean any day other than Saturday, Sunday or
other day in which commercial banking institutions in New York, New York are
authorized or required by law or other governmental action to remain closed for
business.

8.“Payment Due Date” shall mean the 27th day of the applicable calendar month
(or if there is no numerically corresponding day in a particular month, the last
calendar day of such month); provided, however, to the extent, if at all, that a
non-daily adjusting LIBOR-based interest rate is in effect, if in any applicable
month the day identified above is not a Joint Business Day, the Payment Due Date
shall be extended to the next succeeding Joint Business Day unless such next
succeeding Joint Business Day would fall in the next calendar month, in which
case such Payment Due Date shall be the immediately preceding Joint Business
Day, so as to, in all instances, coincide with the end of the applicable
Interest Period. See attached LIBOR Rate Rider, the terms of which are
incorporated herein by reference, for definitions and additional provisions.

9.“Permanent Loan Period” shall mean the period from and including the
Amortization Commencement Date to the Maturity Date, during which Borrower shall
repay the outstanding Principal Amount, with interest, as set forth below.

10.“Principal Amount” shall mean the amount actually advanced, which sum shall
not exceed Three Million One Hundred Twenty Seven Thousand and 00/100 Dollars
($3,127,000.00).

 

Promise to Pay. For value received, intending to be legally bound, Borrower
promises to pay to the order of the Bank, on the dates set forth below, the
Principal Amount plus interest as agreed below, all payments required by the
Bank to fund any escrow accounts for the payment of taxes, insurance and/or
other charges (collectively, “Escrow”), and all fees and costs (including
without limitation attorneys’ fees and disbursements whether for internal or
outside counsel) the Bank incurs in order to collect any amount due under this
Note, to negotiate or document a workout or restructuring, or to preserve its
rights or realize upon any guaranty or other security for the payment of this
Note (“Expenses”).

 

Authorized Representatives. During the Disbursement Period, the Bank may fund
loan proceeds hereunder in reliance upon any oral, telephonic, written,
teletransmitted or other request (the “Request(s)”) that the Bank in good faith
believes to be valid and to have been made by Borrower or on behalf of Borrower
by Michael I. German as President or Firouzeh Sarhangi as Chief Financial
Officer (include name(s) and title(s), as appropriate) or any other officer,
employee or representative of Borrower who is authorized or designated as a
signer of loan documents under the provisions of Borrower’s most recent
resolutions or similar documents on file with the Bank (each an “Authorized
Person”). Notwithstanding that individual names may have been provided to the
Bank, the Bank shall be permitted at any time to rely solely on an individual’s
title to ascertain whether that individual is an Authorized Person. The Bank may
act on the Request of any Authorized Person until the Bank shall have received
from Borrower, and had a reasonable time to act on, written notice revoking the
authority of such Authorized Person. Borrower acknowledges that the transmission
between Borrower and Bank of any Request or other instructions involves the
possibility of errors, omissions, misinterpretations, fraud and mistakes, and
agrees to adopt such internal measures and operational procedures as may be
necessary to prevent such occurrences. By reason thereof, Borrower hereby
assumes all risk of loss and responsibility for, and releases and discharges the
Bank from any and all responsibility or liability for, and agrees to indemnify,
reimburse on demand and hold Bank harmless from, any and all claims, actions,
damages, losses, liability and expenses by reason of, arising out of, or in any
way connected with or related to: (i) Bank’s accepting, relying on and acting
upon any Request or other instructions with respect to the loan evidenced by
this Note; or (ii) any such error, omission, misinterpretation, fraud or
mistake, provided such error, omission, misinterpretation, fraud or mistake is
not directly caused by the Bank’s gross negligence or willful misconduct. The
Bank shall incur no liability to Borrower or to any other person as a direct or
indirect result of funding any advance pursuant to this paragraph.

 

 

 

 

Availability; Non-Revolving Credit. Borrower agrees that any request for an
advance must be accompanied with a copy of a State of New York Public Service
Commission capital expenditure tracker report. Once the Disbursement Period
ends, no further advances shall be Requested under this Note. The aggregate
amount of all advances made pursuant to this Note shall not exceed the Principal
Amount, but in the event of any excess advances, the amount of any such excess
shall be due and payable immediately, with interest calculated at the applicable
rate. Repayment of any portion of any advance made hereunder shall NOT increase
the remaining availability for future advances.

 

Interest. The unpaid Principal Amount of this Note shall, at all times, earn
interest calculated on the basis of a 360-day year for the actual number of days
of each year (365 or 366), from and including the date the proceeds of this Note
are disbursed to, but not including, the date all amounts hereunder are paid in
full, at a rate per year which shall be:

 

During the Disbursement Period:

 

3.00 percentage points above One-Month LIBOR, adjusting daily.

 

During the Permanent Loan Period:

 

fixed at 1.80 percentage points above the sum of the yield on United States
Treasury Obligations adjusted to a constant maturity of ten (10) years in effect
two (2) New York Business Days prior to the Amortization Commencement Date, as
published by the Board of Governors of the Federal Reserve System in the Federal
Reserve Statistical Release H.15 (519), or by such other quoting service, index
or commonly available source utilized by the Bank.

 

If no rate is specified above, interest shall accrue at the Maximum Legal Rate
(defined below) for the applicable period.

 

Maximum Legal Rate. It is the intent of the Bank and Borrower that in no event
shall interest be payable at a rate in excess of the maximum rate permitted by
applicable law (the “Maximum Legal Rate”). Solely to the extent necessary to
prevent interest under this Note from exceeding the Maximum Legal Rate, Borrower
agrees that any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower, without interest.

 

Default Rate. If an Event of Default (defined below) occurs, the interest rate
on the unpaid Principal Amount shall immediately be automatically increased to
five (5) percentage points per year above the otherwise applicable rate per
year, and any judgment entered hereon or otherwise in connection with any suit
to collect amounts due hereunder shall bear interest at such default rate.

 

Payments. Payments shall be made in immediately available United States funds at
any banking office of the Bank.

 

Preauthorized Transfers from Deposit Account. If a deposit account number is
provided in the following blank, Borrower hereby authorizes the Bank to debit
Borrower’s deposit account #___________________ with the Bank automatically for
any amount which becomes due under this Note.

 

Interest Accrual; Application of Payments. Interest will continue to accrue on
the actual principal balance outstanding until the Principal Amount is paid in
full. All installment payments (excluding voluntary prepayments of principal)
will be applied as of the date each payment is received and processed. Payments
may be applied in any order in the sole discretion of the Bank, but, prior to an
Event of Default, may be applied chronologically (i.e., oldest invoice first) to
unpaid amounts due and owing, in the following order: first to accrued interest,
then to principal, then to Escrow, then to late charges and other fees, and then
to all other Expenses.

 

Repayment Terms. Borrower shall pay to the Bank the Principal Amount and all
interest owing pursuant to this Note in installments as follows:

 

During the Disbursement Period:

 

All accrued and unpaid interest, in amounts that may vary, on the Payment Due
Date of each month, beginning on the first Payment Due Date following the date
of this Note, and continuing through and including the Amortization Commencement
Date, or as otherwise invoiced by the Bank.

 

During the Permanent Loan Period:

 

119 consecutive level monthly installments consisting of both principal and
interest, each in the amount that would result in the outstanding Principal
Amount, as of the Amortization Commencement Date, plus interest at the
applicable rate, being repaid in full over the course of the Amortization
Period, due and payable on the First Installment Payment Date and each Payment
Due Date thereafter, and

 

(i)ONE (1) FINAL INSTALLMENT, due and payable on the Maturity Date, in an amount
equal to the outstanding Principal Amount, together with all other amounts
outstanding hereunder, including, without limitation, accrued interest, costs
and expenses.

 

To the extent, if at all, that (i) the repayment terms of this Note contemplate
level installments of principal and interest during any period in which the
applicable interest rate is a variable rate (“Variable Rate P&I Period”), and
(ii) during any such Variable Rate P&I Period, the applicable interest rate
changes in accordance with the terms of this Note, the Bank may, but shall be
under no obligation to, recalculate and adjust at any time the installment
amount due and payable to the Bank, so as to appropriately reamortize the unpaid
Principal Amount, as of the date of such adjustment through the Maturity Date
(or such other date as may be provided for herein). Borrower understands that
non-adjustment of the installment amount as described herein could result in a
greater portion of the unadjusted installment amount being applied to interest
due, leaving less available to reduce the Principal Amount balance, resulting in
a higher than expected Principal Amount balance due and payable to the Bank on
the Maturity Date. Absent manifest error, the Bank’s determination of any amount
due in connection herewith shall be conclusive.

 

 

 

 

 

 

 

 

Late Charge. If Borrower fails to pay, within five (5) days of its due date, any
amount due and owing pursuant to this Note or any other agreement executed and
delivered to the Bank in connection with this Note, including, without
limitation, any Escrow payment due and owing, Borrower shall immediately pay to
the Bank a late charge equal to the greatest of (a) $50.00, (b) five percent
(5%) of the delinquent amount or (c) the Bank’s then current late charge as
announced from time to time. Notwithstanding the above, if this Note is secured
by a one- to six-family owner-occupied residence, the late charge shall equal 2%
of the delinquent amount and shall be payable if payment is not received within
fifteen days of its due date.

 

Prepayment Premium. During the term of this Note, Borrower shall have the option
of paying the unpaid Principal Amount to the Bank in advance of the Maturity
Date, in whole or in part, at any time and from time to time upon written notice
received by the Bank at least three (3) days prior to making such payment;
provided, however, as consideration for the privilege of making such prepayment,
Borrower shall pay to the Bank a fee (the “Premium”) equal to the amount
provided for on the attached Prepayment Premium Rider. Any partial prepayment of
principal shall be posted as of the date received and applied in inverse order
of maturity. With any prepayment in full of the Principal Amount balance,
Borrower shall also pay to the Bank all accrued interest and Expenses owing
pursuant to this Note. In the event the Maturity Date of this Note is
accelerated following an Event of Default, the Bank’s right to collect the
Premium, as liquidated damages, shall accrue immediately, with the amount of the
Premium to be determined in accordance with the terms of this Note at the time
of any actual prepayment or other satisfaction, in whole or in part, by any
means, of the principal indebtedness evidenced by this Note. Any tender of
payment by or on behalf of the Borrower made after such Event of Default to
satisfy or reduce the principal indebtedness shall be expressly deemed a
voluntary prepayment, in which case, to the extent permitted by law, the Bank
shall be entitled to the amount necessary to satisfy the entire indebtedness,
plus the appropriate Premium calculated in accordance with the terms of this
Note.

 

Representations, Warranties and Covenants. Borrower represents and warrants to
and agrees and covenants with the Bank that now and until this Note is paid in
full:

 

a. Business Purpose. The Loan proceeds shall be used only for a business purpose
and not for any personal, family or household purpose.

 

b. Good Standing; Authority. Borrower is an entity or sole proprietor (i) duly
organized and existing and in good standing under the laws of the jurisdiction
in which it was formed, (ii) duly qualified, in good standing and authorized to
do business in every jurisdiction in which failure to be so qualified might have
a material adverse effect on its business or assets and (iii) has the power and
authority to own each of its assets and to use them as contemplated now or in
the future.

 

c. Legality. The execution, issuance, delivery to the Bank and performance by
Borrower of this Note (i) are in furtherance of Borrower’s purposes and within
its power and authority; (ii) do not (A) violate any statute, regulation or
other law or any judgment, order or award of any court, agency or other
governmental authority or of any arbitrator or (B) violate Borrower’s
certificate of incorporation or other governing instrument, constitute a default
under any agreement binding on Borrower, or result in a lien or encumbrance on
any assets of Borrower; and (iii) have been duly authorized by all necessary
corporate or partnership action.

 

d. Compliance. The Borrower conducts its business and operations and the
ownership of its assets in compliance with each applicable statute, regulation
and other law, including without limitation environmental laws. All approvals,
including without limitation authorizations, permits, consents, franchises,
licenses, registrations, filings, declarations, reports and notices (the
“Approvals”) necessary to the conduct of Borrower’s business and for Borrower’s
due issuance of this Note have been duly obtained and are in full force and
effect. The Borrower is in compliance with all conditions of each Approval.

 

e. Financial Statements and Other Information. Promptly deliver to the Bank (i)
within sixty (60) days after the end of each of its first three fiscal quarters,
an internally prepared financial statement of the Borrower and each subsidiary
as of the end of such quarter, which financial statement shall consist of income
and cash flows for the quarter, for the corresponding quarter in the previous
fiscal year and for the period from the end of the previous fiscal year, with a
consolidating and consolidated balance sheet as of the quarter end all in such
detail as the Bank may request; (ii) within one hundred twenty (120) days after
the end of each fiscal year, internally prepared consolidating and consolidated
statements of the Borrower’s and each subsidiary’s income and cash flows and its
consolidating and consolidated balance sheet as of the end of such fiscal year,
setting forth comparative figures for the preceding fiscal year; all such
statements shall be certified by the Borrower’s chief financial officer to be
correct and in accordance with the Borrower’s and each Subsidiary’s records and
to present fairly the results of the Borrower’s and each Subsidiary’s operations
and cash flows and its financial position at year end; and (iii) with each of
the financial statements set forth above in clauses (i) and (ii) statement of
income, a certificate executed by the Borrower’s chief executive or chief
financial officers or other such person responsible for the financial management
of the Borrower (A) setting forth the computations required to establish the
Borrower’s compliance with each financial covenant, if any, during the statement
period, (B) stating that the signer of the certificate has reviewed the Credit
Agreement and the operations and condition (financial or other) of the Borrower
and each of its Subsidiaries during the relevant period and (C) stating that no
Event of Default occurred during the period, or if an Event of Default did
occur, describing its nature, the date(s) of its occurrence or period of
existence and what action the Borrower has taken with respect thereto; and (iv)
prior to December 31 of each year, Borrower’s operating and capital budgets for
the succeeding year. The Borrower shall also promptly provide the Bank with
copies of all annual reports, proxy statements and similar information
distributed to shareholders, partners or members, and copies of all filings with
the Securities and Exchange Commission and the Pension Benefit Guaranty
Corporation, and shall provide, in form satisfactory to the Bank, such
additional information, reports or other information as the Bank may from time
to time reasonably request regarding the financial and business affairs of the
Borrower or any Subsidiary. If the Borrower is an individual, the Borrower shall
provide annually a personal financial statement in form and detail acceptable to
the Bank and such other financial information as the Bank may from time to time
reasonably request. Promptly upon the request of the Bank from time to time,
Borrower shall supply all additional information requested and permit the Bank’s
officers, employees, accountants, attorneys and other agents to (x) visit and
inspect each of Borrower’s premises, (y) Upon no less than seven (7) days
advance written notice to Borrower Bank may, at Bank’s sole expense, examine,
audit, copy and extract from Borrower’s records and (z) discuss Borrower’s or
its affiliates’ business, operations, assets, affairs or condition (financial or
other) with its responsible officers and independent accountants. Borrower shall
cause Corning Natural Gas Holding Corporation (“Holding”) to (i) promptly
deliver to the Bank copies of all annual reports, proxy statements and similar
information distributed to shareholders, partners or members and of all filings
with the Securities and Exchange Commission and the Pension Benefit Guaranty
Corporation, and (ii) provide in form satisfactory to the Bank: (a) within sixty
(60) days after the end of each of its first three fiscal quarters,
consolidating and consolidated statements of income and cash flows for the
quarter, for the corresponding quarter in the previous fiscal year and for the
period from the end of the previous fiscal year, with a consolidating and
consolidated balance sheet as of the quarter end; and (b) within one-hundred
twenty days (120) after the end of each fiscal year, consolidating and
consolidated statements of Holding’s income and cash flows and its consolidating
and consolidated balance sheet as of the end of such fiscal year, setting forth
comparative figures for the preceding fiscal year and to be:

 

 

 

 

x audited o reviewed q compiled

 

by an independent certified public accountant acceptable to the Bank; all such
statements shall be certified by Holding’s chief financial officer or partner to
be correct, not misleading and in accordance with Holding’s records and to
present fairly the results of Holding’s operations and cash flows and if annual
its financial position at year end in conformity with generally accepted
accounting principles. If no box is checked, Holding shall deliver financial
statements and information in the form and at the times satisfactory to the
Bank. Holding represents that its assets are not subject to any liens,
encumbrances or contingent liabilities except as fully disclosed to the Bank in
such statements. Holding authorizes the Bank from time to time to obtain, verify
and review all financial data deemed appropriate by the Bank in connection with
the Obligations, including without limitation credit reports from agencies.
Holding understands this requirement and has satisfied itself as to its meaning
and consequences and acknowledges that it has made its own arrangements for
keeping informed of changes or potential changes affecting the Borrower
including the Borrower’s financial condition.

 

f. Accounting; Tax Returns and Payment of Claims. Borrower will maintain a
system of accounting and reserves in accordance with generally accepted
accounting principles, has filed and will file each tax return required of it
and, except as disclosed in an attached schedule, has paid and will pay when due
each tax, assessment, fee, charge, fine and penalty imposed by any taxing
authority upon Borrower or any of its assets, income or franchises, as well as
all amounts owed to mechanics, materialmen, landlords, suppliers and the like in
the ordinary course of business.

 

g. Title to Assets; Insurance. Borrower has good and marketable title to each of
its assets free of security interests and mortgages and other liens except as
disclosed in its financial statements or on a schedule attached to this Note or
pursuant to the Bank’s prior written consent. Borrower will maintain its
property in good repair and will maintain and on request provide the Bank with
evidence of insurance coverage satisfactory to the Bank including without
limitation fire and hazard, liability, worker’s compensation and business
interruption insurance and flood hazard insurance as required.

 

h. Judgments and Litigation. There is no pending or threatened claim, audit,
investigation, action or other legal proceeding or judgment, order or award of
any court, agency or other governmental authority or arbitrator (each an
“Action”) which involves Borrower or its assets and might have a material
adverse effect upon Borrower or threaten the validity of this Note or any
related document or transaction. Borrower will immediately notify the Bank in
writing upon acquiring knowledge of any such Action.

 

i. Notice of Change of Address and of Default. Borrower will immediately notify
the Bank in writing (i) of any change in its address or of the location of any
collateral securing this Note, (ii) of the occurrence of any Event of Default
defined below, (iii) of any material change in Borrower’s ownership or
management and (iv) of any material adverse change in Borrower’s ability to
repay this Note.

 

j. No Transfer of Assets. Until this Note is paid in full, Borrower shall not
without the prior written consent of the Bank (i) sell or otherwise dispose of
substantially all of its assets, (ii) acquire substantially all of the assets of
another entity, (iii) if it is a corporation, participate in any merger,
consolidation or other absorption or (iv) agree to do any of these things.

 

k. Further Assurances. The Borrower shall, and shall cause its affiliates to
take such action and execute and deliver to the Bank such additional documents,
instruments, certificates, and agreements as the Bank may reasonably request
from time to time to effectuate the purposes and intent of the transaction(s)
contemplated hereby, including, without limitation, causing any affiliate,
entity or series of entities it may create hereafter through merger, division or
otherwise, to execute agreements, in form and substance acceptable to Bank, (i)
assuming or guarantying the Borrower’s obligations under this Note and all
related agreements and (ii) pledging assets to the Bank to the same extent as
the Borrower.

 

Events of Default. The following constitute an event of default (“Event of
Default”): (i) failure by Borrower to make any payment when due (whether at the
stated maturity, by acceleration or otherwise) of the amounts due under the
Note, or any part thereof, or there occurs any event or condition which after
notice, lapse of time or both will permit such acceleration of any Note; (ii)
Borrower defaults in the performance of any covenant or other provision with
respect to this Note or any other agreement between Borrower and the Bank or any
of its affiliates or subsidiaries (collectively, “Affiliates”); (iii) Borrower
fails to pay when due (whether at the stated maturity, by acceleration or
otherwise) any indebtedness for borrowed money owing to the Bank (other than
under this Note), any third party or Affiliate or the occurrence of any event
which could result in acceleration of payment of any such indebtedness or the
failure to perform any agreement with any third party or Affiliate; (iv) the
reorganization, merger, consolidation or dissolution of Borrower (or the making
of any agreement therefor); the sale, assignment, transfer or delivery of all or
substantially all of the assets of Borrower to a third party; or the cessation
by Borrower as a going business concern; (v) the death or judicial declaration
of incompetency of Borrower, if an individual; (vi) failure to pay, withhold or
collect any tax as required by law; the service or filing against Borrower or
any of its assets of any lien (other than a lien permitted in writing by the
Bank), judgment, garnishment, order or award which Bank in good faith determines
shall have a material adverse effect on the Borrower or the Borrower’s ability
to pay or perform the Obligations; (vii) if Borrower becomes insolvent or is
generally not paying its debts as such debts become due; (viii) the making of
any general assignment by Borrower for the benefit of creditors; the appointment
of a receiver or similar trustee for Borrower or its assets; or the making of
any, or sending notice of any intended, bulk sale; (ix) Borrower commences, or
has commenced against it, any proceeding or request for relief under any
bankruptcy, insolvency or similar laws now or hereafter in effect in the United
States of America or any state or territory thereof or any foreign jurisdiction
or any formal or informal proceeding for the dissolution or liquidation of,
settlement of claims against or winding up of affairs of Borrower, and such
petition, action or appointment is not dismissed or stayed within forty-five
(45) days; (x) any representation or warranty made in this Note, any related
document, any agreement between Borrower and the Bank or any Affiliate or in any
financial statement of Borrower proves to have been misleading in any material
respect when made; Borrower omits to state a material fact necessary to make the
statements made in this Note, any related document, any agreement between
Borrower and the Bank or any Affiliate or any financial statement of Borrower
not misleading in light of the circumstances in which they were made; or, if
upon the date of execution of this Note, there shall have been any material
adverse change in any of the facts disclosed in any financial statement,
representation or warranty that was not disclosed in writing to the Bank at or
prior to the time of execution hereof; (xi) any pension plan of Borrower fails
to comply with applicable law or has vested unfunded liabilities that, in the
opinion of the Bank, might have a material adverse effect on Borrower’s ability
to repay its debts; (xii) an adverse change in the Borrower, its business,
assets, operations, management, ownership, affairs or condition (financial or
otherwise) from the status shown on any financial statement or other document
submitted to the Bank or any Affiliate, and which change the Bank determines
will have a material adverse effect on (a) the Borrower, its business, assets,
operations or condition (financial or otherwise), or (b) the ability of the
Borrower to pay or perform any obligation to the Bank; (xiii) the occurrence of
any event described in sub-paragraph (i) through and including (xii) hereof with
respect to any guarantor or any other party liable for, or whose assets or any
interest therein secures, payment of any of the amounts due under this Note
(“Guarantor”); (xiv) Borrower fails to supply new or additional collateral
within ten (10) days of request by the Bank; or (xv) the Bank in good faith
deems itself insecure with respect to payment or performance under the Note.

 

Rights and Remedies Upon Default. Upon the occurrence of any Event of Default,
the Bank without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law) to or
upon the Borrower or any other person (all and each of which demands,
presentments, protests, advertisements and notices are hereby waived), may
exercise all rights and remedies under the Borrower’s agreements with the Bank
or its Affiliates, applicable law, in equity or otherwise and may declare all or
any part of any amounts due hereunder not payable on demand to be immediately
due and payable without demand or notice of any kind and terminate any
obligation it may have to grant any additional loan, credit or other financial
accommodation to the Borrower. All or any part of any amounts due hereunder
whether or not payable on demand, shall be immediately due and payable
automatically upon the occurrence of an Event of Default in sub-paragraph (ix)
above, or at the Bank’s option, upon the occurrence of any other Event of
Default. The provisions hereof are not intended in any way to affect any rights
of the Bank with respect to any amounts due hereunder which may now or hereafter
be payable on demand.



 
 

 

 

Right of Setoff. The Bank shall have the right to set off against the amounts
owing under this Note any property held in a deposit or other account with the
Bank or any Affiliates or otherwise owing by the Bank or any Affiliates in any
capacity to Borrower or any Guarantor or endorser of this Note. Such set-off
shall be deemed to have been exercised immediately at the time the Bank or such
Affiliate elects to do so.

 

USA PATRIOT Act Notice. Bank hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (“Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow Bank to identify the Borrower in accordance with the Patriot Act.  The
Borrower agrees to, promptly following a request by Bank, provide all such other
documentation and information that Bank requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 

Miscellaneous. Simultaneously herewith, the Borrower and Bank have entered into
a Third Amended Replacement and Restated Credit Agreement, (the “Credit
Agreement”), the terms of which control and are incorporated in this Note. This
Note, together with the Credit Agreement and any related loan and collateral
agreements and guaranties, contains the entire agreement between the Bank and
Borrower with respect to the Note, and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Bank. All
rights and remedies of the Bank under applicable law and this Note or amendment
of any provision of this Note are cumulative and not exclusive. No single,
partial or delayed exercise by the Bank of any right or remedy shall preclude
the subsequent exercise by the Bank at any time of any right or remedy of the
Bank without notice. No waiver or amendment of any provision of this Note shall
be effective unless made specifically in writing by the Bank. No course of
dealing or other conduct, no oral agreement or representation made by the Bank,
and no usage of trade, shall operate as a waiver of any right or remedy of the
Bank. No waiver of any right or remedy of the Bank shall be effective unless
made specifically in writing by the Bank. Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank’s course of business may be
admitted into evidence as an original. This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns. If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect. Section headings are for convenience only. Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.

 

Notices. Any demand or notice hereunder or under any applicable law pertaining
hereto shall be in writing and duly given if delivered to Borrower (at its
address on the Bank’s records) or to the Bank (at the address on page one and
separately to the Bank officer responsible for Borrower’s relationship with the
Bank). Such notice or demand shall be deemed sufficiently given for all purposes
when delivered (i) by personal delivery and shall be deemed effective when
delivered, or (ii) by mail or courier and shall be deemed effective three (3)
business days after deposit in an official depository maintained by the United
States Post Office for the collection of mail or one (1) business day after
delivery to a nationally recognized overnight courier service (e.g., Federal
Express). Notice by e-mail is not valid notice under this or any other agreement
between Borrower and the Bank.

 

Joint and Several. If there is more than one Borrower, each of them shall be
jointly and severally liable for all amounts and obligations that become due
under this Note and the term “Borrower” shall include each as well as all of
them.

 

Governing Law; Jurisdiction. This Note has been delivered to and accepted by the
Bank and will be deemed to be made in the State of New York. Except as otherwise
provided under federal law, this Note will be interpreted in accordance with the
laws of the State of New York excluding its conflict of laws rules. Borrower
hereby irrevocably consents to the exclusive jurisdiction of any state or
federal court in New York State in a County or Judicial district where the Bank
maintains a branch and consents that the Bank may effect any service of process
in the manner and at Borrower’s address set forth above for providing notice or
demand; provided that nothing contained in this Note will prevent the Bank from
bringing any action, enforcing any award or judgment or exercising any rights
against Borrower individually, against any security or against any property of
Borrower within any other county, state or other foreign or domestic
jurisdiction. Borrower acknowledges and agrees that the venue provided above is
the most convenient forum for both the Bank and Borrower. Borrower waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.

 

Waiver of Jury Trial. Borrower and the Bank hereby knowingly, voluntarily, and
intentionally waive any right to trial by jury Borrower and the Bank may have in
any action or proceeding, in law or in equity, in connection with this note or
the transactions related hereto. Borrower represents and warrants that no
representative or agent of the Bank has represented, expressly or otherwise,
that the Bank will not, in the event of litigation, seek to enforce this jury
trial waiver. Borrower Acknowledges that the Bank has been induced to enter into
this note by, among other things, the provisions of this Section.

 

o       Amended and Restated Note. The Borrower acknowledges, agrees and
understands that this Note is given in replacement of and in substitution for,
but not in payment of, a prior note dated on or about ____________, ____, in the
original principal amount of $__________, given by Borrower in favor of the Bank
(or its predecessor-in-interest), as the same may have been amended or modified
from time to time (“Prior Note”), and further, that: (a) the obligations of the
Borrower as evidenced by the Prior Note shall continue in full force and effect,
as amended and restated by this Note, all of such obligations being hereby
ratified and confirmed by the Borrower; (b) any and all liens, pledges,
assignments and security interests securing the Borrower's obligations under the
Prior Note shall continue in full force and effect, are hereby ratified and
confirmed by the Borrower, and are hereby acknowledged by the Borrower to
secure, among other things, all of the Borrower's obligations to the Bank under
this Note, with the same priority, operation and effect as that relating to the
obligations under the Prior Note; and (c) nothing herein contained shall be
construed to extinguish, release, or discharge, or constitute, create, or effect
a novation of, or an agreement to extinguish, the obligations of the Borrower
with respect to the indebtedness originally described in the Prior Note or any
of the liens, pledges, assignments and security interests securing such
obligations.

 

 

 

 

 

 

Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Note, including the provisions relating to Governing Law,
Jurisdiction and Waiver of Jury Trial, and has been advised by counsel as
necessary or appropriate.

 

 

CORNING NATURAL GAS CORPORATION

 

 

By:       

Name: Michael I. German

Title: President/Chief Executive Officer

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK )

: SS.

COUNTY OF BROOME )

 

On the 27th day of June, in the year 2019, before me, the undersigned, a Notary
Public in and for said State, personally appeared MICHAEL I. GERMAN, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 



Notary Public

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOR BANK USE ONLY

Authorization Confirmed:

Disbursement of Funds:

Credit A/C # Off Ck # Payoff Obligation #

 

$ $ $